Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-26 are currently pending. Claims 1 and 2 have been amended by Applicants’ amendment filed 05-17-2021. Claims 25 and 26 have been added by Applicants’ amendment filed 05-17-2021.No claims have been canceled by Applicants’ amendment filed 05-17-2021.

Applicant's election without traverse of Group I, claims 1-3, 5 and 6, directed to a sensor, and the election of Species (A): wherein the sensor element is a charge detection element (instant claim 5), in the reply filed on March 6, 2020 was previously acknowledged.  

Applicant's Supplemental election of: 
Species (B): wherein the species of the method of claim 1 further comprises a linker binding to the probe molecule, the ionic liquid covering the surface (claim 25), in the reply filed October 13, 2021 is acknowledged.

Claims 4 and 7-24 were previously withdrawn, and claim 26 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1-3, 5, 6 and 25 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 22, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application, filed March 5, 2018 claims the benefit of Japanese Patent Application No. 2017-166011, filed August 30, 2017.

Receipt was acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 17, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The sensor of instant claim 1 is interpreted to comprise an ionic liquid thin film having a thickness of 1 micrometer or less; a sensor element having a surface covered with the ionic liquid; and a probe molecule disposed on the surface of the sensor in the ionic liquid, wherein the probe molecule may be (or may not be) disposed on the sensor element, and wherein the probe is completely and/or partially covered by the ionic liquid.
The term “covered with”; “covered”; and “covering” in claims 1, 3 and 25 is interpreted to refer to a sensor element being completely and/or partially covered by any amount of ionic liquid.
The term “ionic liquids” in claim 1 is interpreted to refer to any ionic liquid including salts and compounds comprising inorganic anions and inorganic cations and/or organic cations combined with inorganic anions such as, for example, Na+, K+, Mg2+, Cl-, BF4-, PF6-, 1-ethyl-3-methylimidazolium ethylsulfate, Br-, OH-, phosphonium ion, pyridinium ion, ammonium ion, tosylate ion, bis(trifluoromethyl-sulfonyl)imide, BMIM BF4, etc.
The term “target substance” in claim 1 is interpreted to refer to any substance such as, for example, a target molecule, nucleic acid sequence, compound, molecule, functional group, moiety, ion, solvent including water, probe molecule, primer, peptide, substrate surface, polymer, beads, gases, microorganism, biological samples such as a tissue sample, cells, plasma sample, environmental sample, etc.; the ocean; mammals; humans; dogs; mice; etc.
The term “sensor element” in claim 1 is interpreted to refer to any element of the sensor that assists in any way with the detection of an association of a probe molecule with a target substance such as, for example, electrodes, substrate surfaces, detectors, analyzers, sequencers, amplifiers, computer algorithm, computer program, wiring, microscopy, flow cytometer, tagged beads, labels, barcodes, voltammeter, MEMS, QCM, SAW, SPR, ELISA, etc. 
	The term “an association” is interpreted to refer to any association such as, for example, covalently bound, non-covalently bound, adsorbed, absorbed, in the same reaction mixture, on the same substrate surface, present in the same container, etc.


Double Patenting
	The provisional rejection of claims 1-3, 5 and 6 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-14 and 18-20 of copending US Patent Application No. 15/908,700, 
	(b)	Claims 13-17 of copending US Patent Application No. 15/910,815,
	(c)	Claims 1-17 of copending US Patent Application No. 15/913,946, and
	(d)	Claims 1-16 of copending US Patent Application No. 16/352,579 for the reasons of record.

Response to Arguments
Applicant’s arguments filed May 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) double patenting should not be confused with domination, such that domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds cannot support a double patenting rejection (Applicant Remarks, pg. 12, last full paragraph); (b) none of the claims of the cited references requires a sensor containing an ionic liquid being a thin film having a thickness of 1 mm or less, or that the use of a thin film increases sensing sensitivity (Applicant Remarks, pg. 12, entire page); (c) the cited references fail to teach a probe molecule as claimed is disposed on the surface of the senor in the ionic liquid and the affinity of the ionic liquid for a target substance associating with the probe molecule...other than the target substance” (Applicant Remarks, pg. 13, first full paragraph); and (d) the cited art fails to disclose elements of instant claims 22 and 24, which the Examiner has failed to address (Applicant Remarks, pg. 13, third full paragraph).
Regarding (a), Applicants’ assertion that domination by itself in the absence of statutory or nonstatutory double patenting grounds cannot support a double patenting rejection, is not found persuasive. The Examiner respectfully note that there is clear grounds for provisional double patenting 
Regarding (b), please see the discussion supra regarding that a thickness of 1 mm or less includes a thickness of zero (0) mm (e.g., no ionic liquid film). Applicants’ assertion that none of the claims of the cited references requires a sensor containing an ionic liquid being a thin film having a thickness of 1 mm or less, is not found persuasive. The Examiner respectfully notes that the claims of the copending Applications are broadly recited, such that the electrolyte solutions, foundation films, and phospholipid films encompass sensors having ionic solutions that are present in all thicknesses including a thickness of 1 micrometer. Moreover:
The as-filed Specification of US Patent Application No. 15/908,700 teaches an electrolyte solution, a conductive liquid, wherein the film is a thin film, and indicates a thickness of a flow passage of 1 mm and a height of 25 micrometers (See; pgs. 35 and 36).
The as-filed Specification of US Patent Application No. 15/910,815 teaches a thin graphene film (claim 15), wherein the thickness of the graphene can be two or more carbon atoms including 10nm or more, or 100 microns or less (See; pgs. 4, 12 and 20).
US Patent Application No. 15/913,946 teaches a phospholipid film covering graphene or carbon nanotubes, and a probe molecule in an acidic liquid; and a high viscosity liquid such as an ionic liquid (claims 1, 3 and 14-16), wherein the phospholipid film does not cover the entire probe molecule as indicated in Figure 7 of the as-filed drawings; and the ionic liquid just covers the probe molecules as shown in Figure 13 of the as-filed drawings.
US Patent Application No. 16/352,579 specifically recites that the thickness of the liquid phase equal to 0 to less than 50 microns (claim 4). 
Thus, the instant claims are provisionally rejected for the reasons already of record, wherein the thin film thickness encompass 1 mm or less. Applicant’s assertion that none of the claims of the cited references indicates that the use of a thin film increases sensing sensitivity, is not found persuasive. It is noted that the instant claims do not require a thin film that increases sensing sensitivity. Thus, the claims remain provisionally rejected for the reasons of record.
Regarding (c), Applicant’s assertion that the cited references fail to teach a probe molecule as claimed is disposed on the surface of the senor in the ionic liquid and the affinity of the ionic liquid for a target substance associating with the probe molecule...other than the target substance”, is not found persuasive. With regard to the affinity of the ionic liquid for a target substance, the Examiner notes that no specific ionic liquid, target substance, and/or probe molecules are recited, such that any ionic liquid having any affinity is encompassed by the claim language. With regard to the location of the probe molecule: 
US Patent Application No. 15/908,700 recites in claim 6 recites that the probe molecule is configured to bind specifically to the detection target; while claim 8 recites that the probe molecule is detachably connected to the first electrode.
US Patent Application No. 15/910,815 recites in claims 9-11 that the probe molecule covalently bonds with either one of the zigzag edge and the armchair edge.
US Patent Application No. 15/913,946 recites in claim 1 that the probe molecule is immobilized at the sensor element, and that the detection target having associated with the probe molecule in an acidic liquid.
US Patent Application No. 16/352,579 recites in claim 14, a blocking agent on a surface of the membrane to which the target substance transporting carrier is fixed.
Regarding (d), Applicant’s assertion that the cited art fails to disclose elements of instant claims 22 and 24, which the Examiner has failed to address, is not found persuasive. The Examiner respectfully notes that instant claims 22 and 24 are directed to a non-elected invention, wherein the claims have been withdrawn from examination.
Thus, the provisional rejections in view of the cited references are maintained.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5 and 6 is maintained, and claim 25 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	

Claim 1 is indefinite for the recitation of the term “a sensor element having a surface covered with the ionic liquid” in line 4 in combination with the term “a probe molecule disposed on the surface of the sensor in the ionic liquid” in line 6 because it is unclear how the sensor element is related to the liquid phase portion and/or to the probe molecule, such that it unclear whether the sensor element lies above and/or below the sensor surface; whether the sensor element is adjacent the sensor surface; whether the sensor element is located within the sensor; whether the probe molecules are disposed only on the surface of the sensor; whether the probe molecules are disposed on one or both the sensor element surface and/or the sensor surface; and/or how the ionic liquid and/or the liquid phase portion cover the probe molecules, sensor surface, and sensor element, such that it is unclear whether the sensor element surface (and sensor surface with probe molecule) is covered with the ionic liquid, while the liquid phase portion does not cover the sensor element, sensor surface or probe molecules and, thus, the metes and bounds of the claim cannot be determined.
	Claim 25 is indefinite for the recitation of the term “a liquid level” in lines 7 and 8 because it is unclear whether the “liquid level” refers only to the ionic liquid itself and/or whether the term refers to a liquid that comprises the ionic liquid and the liquid phase portion, and/or some other additional liquid component and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2, 3, 5 and 6 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1 and 3 is maintained, and claim 25 is newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Gusain et al. (Applied Surface Science, 2015, 364, 878-885).
Regarding claims 1, 3 and 25, Gusain et al. teach that imidazolium-hexafluorophosphate (ImPF6) ionic thin film (interpreted as an ionic liquid thin film) is prepared on a silicon surface using 3-chloro-propyltrimethoxysilance (CPTMS) (interpreted as a ionic liquid covering a surface, and probe bifunctional linker, wherein XPS result revealed the covalent grafting of ImPF6 thin film on a silicon surface, such that atomic force microscopic images demonstrated that the ImPF6 thin film is composed of nanoscopic pads/clusters with a height of 3-7 nm (interpreted as an ionic thin film; covering a surface; probe molecule; XPS and atomic force microscopy as a sensor element; encompassing wherein the affinity of the ionic liquid for a target is higher than an affinity of the ionic liquid for a contaminant; and 1 micron or less, claim 1) (Abstract, lines 1-4). Gusain et al. teach that the chemical composition of the substrates were examined by X-ray Photoelectron Spectroscopic (XPS) analysis; the surface morphological features were probed using atomic force microscopy; and the thickness of the ionic liquid film was measured by Ellipsometer (interpreted as sensor elements, claim 1) (pg. 879, col 2, second full paragraph). Gusain et al. teach that the thin film of ionic liquid having PF6- anions was prepared on a silicon surface by self-assembly approach, wherein a monolayer of bifunctional CPTMS was deposited on a silicon surface via covalent interaction between the methoxy groups of the CPTMS and hydroxyl functionalities of silicon surface as shown in Scheme 1a and 1b (interpreted as a surface covered with an ionic liquid; and probe molecule, claim 1) (pg. 880, col 2, first partial paragraph; and Schemes 1a and 1b). Gusain et al. teach in Scheme 1, (a) silicon surface having a thin film of silicon oxide/hydroxide (interpreting the OH as a linker); (b) a self-assembled thin film of CPTMS on the silicon surface prepared by chemical vapor deposition; (c) the imidazolium ionic liquid thin film having chloride anion (interpreted as an ionic liquid thin film), prepared by refluxing of CPTMS-grafted silicon sample with N-methylimidazole; and (d) in the final step, chloride anion was replaced by PF6- anion (also interpreted as an ionic liquid thin film) via metathesis reaction with aqueous solution of K-PF6 salt  (interpreted as the probe is covered by the ionic liquid; a linker; a liquid level on a first portion and a second portion, claims 3 and 25) (pg. 880, Scheme 1). Scheme 1 is shown below:

    PNG
    media_image1.png
    213
    979
    media_image1.png
    Greyscale

Gusain et al. teach that the average thickness of ImPF6 thin film is found to be 5.9 ± 0.38 nm based on Ellipsometry measurement (interpreted as encompassing 1 micron or less; and an Ellipsometer as a low friction and water-resistivity can be attributed to: (a) grafting of ImPF6 ionic liquid thin film on the silicon substrate via covalent interaction; (b) the presence of bifunctional CPTMS thin film between the ImPF6 ionic liquid and the silicon substrate; (c) uniform and full coverage of silicon surface by ImPF6 (interpreted as the probe molecule is covered by the ionic liquid); and (d) plausibly transfer of the ionic liquid on the counter steel tribo-interfaces during the sliding stress (interpreted as the probe molecule is covered by the ionic liquid, claims 1 and 3) (pg. 884, col 1, first full paragraph, lines 1-8).
Gusain et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant has not addressed any of the 35 USC 102 rejections of record. Thus, the rejection of the instant claims is maintained for the reasons already of record.



(2)	The rejection of claims 1-3, 5 and 6 is maintained, and claim 25 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Miller (US Patent No. 8540899, issued September 24, 2013).
	Regarding claims 1-3, 5 and 6, Miller teaches solvent compositions comprising a solvent, dispersed nanoparticles and a non-volatile liquid, wherein the solvent composition can optionally comprise monomers, polymers, and cross-linking agents, the solvent can be an organic solvent, and the non-volatile liquid can be an ionic liquid (IL), or a non-volatile liquid containing dissolved salts; and nanoparticle liquid composite compositions (interpreted as an ionic liquid, claim 1) (col 2, lines 56-65). Miller teaches that the liquid composite composition further comprises additional agents such as polymers, and can also include reactive agents such as cross-linking agents, dyes, and biological molecules including proteins, lipids, nucleic acids and carbohydrates (interpreted as a probe molecule; peptides; proteins encompassing antibodies a composite as a probe molecule covered by the IL, claims 2 devices of the invention have electrolyte compositions including an array of cells, each cell comprising a first electrode, an electrolyte composition, and a second electrode (interpreting electrodes as sensor elements, claim 1) (col 3, lines 40-45). Miller teaches that the nanoparticles can be nanorods or nanotubes (interpreted as carbon nanotubes, and a detection element), wherein the size of the nanoparticle can depend on the desired thickness of the ultimate electrolyte composition, for example, for making coatings of <1 micron, particles of less than about 100 nm find particular use (interpreted as a sensor element; detection element; nanotubes; thin film; and a thickness of less than 1 micrometer, claims 1, 5 and 6) (col 6, lines 30-32 and 36-42). Miller teaches that non-volatile liquids are generally added at a 1:1 or 1:5 ratio by weight, and that for applications such as spin-coating, the composition can be further diluted to achieve a desired coating thickness (interpreted as encompassing a thickness of 1 micron or less, claim 1) (col 8, lines 56-57 and 63-65). Miller teaches that the invention provides liquid composite compositions comprising non-volatile liquids, wherein the non-volatile liquid comprises an ionic liquid (IL) including room temperature ionic liquids (RTILs) (interpreted as an ionic liquid; and a first portion and second portion; liquid covering the probe molecule, claims 1 and 25) (col 9, lines 15-18 and 29-30). Miller teaches that other additives can be included that can impart favorable characteristics to a liquid composite composition such as biomolecules including enzymes or nucleic acids such as DNA (interpreted as probe molecules; favorable characteristics include an affinity for the ionic liquid for a target is higher than an affinity for a contaminant in a liquid phase portion; enzymes as probe molecules; and a first portion and second portion of a liquid, claims 1, 2 and 25) (col 15, lines 30-33). Miller teaches that the thickness of the resulting compositions can vary widely, depending on the method of application and the desired use such as, for example, spin coating can result in films as thin as (or thinner than) about 50 nm or as thick as about 2 microns (interpreted as encompassing thin films having a thickness of 1 micron or less; and covering the probe molecules, claims 1, 3 and 25) (col 21, lines 33-37). Miller teaches that the electrodes can be metal, conductive polymers, or conductive carbon such as graphite (interpreted as a detection element; a sensor element; and graphene, claims 1, 5 and 6) (col 35, lines 66-67; and col 36, lines 6-8). Miller teaches that a supercapacitor can be created by casting gels on and within each of the two carbon electrodes (interpreted as a probe molecule is covered, claims 1, 3 and macrocyclic ligands find use in the conjugation with the electrolyte compositions of the invention including redox-active molecules wherein L is a linker (interpreting ligands as probe molecules and linkers; and L as a linker, claim 25) (col 23, lines 64-67; and col 24, lines 65-67).
Miller meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant has not addressed any of the 35 USC 102 rejections of record. Thus, the rejection of the instant claims is maintained for the reasons already of record.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5 and 6 is maintained, and claim 25 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Serban et al. (US Patent No. 8826724, issued September 9, 2014; effective filing date June 28, 2012) in view of Zheng et al. (US Patent No. 8375768, issued February 19, 2013).
Regarding claim 1 (in part), 2, 3, 5 , 6 and 25, Serban et al. teach chemical sensors such as carbon dioxide sensors and methods for making such sensors (Abstract, lines 1-2). Serban et al. teach that sensors can include a base, substrate or chip 12, wherein chip 12 can be any suitable substrate such as glass, polymers, ceramics, metals, GaAs, or any other suitable material (col 2, lines 1-7). Serban et al. teach that sensing beam 14 and/or reference beam 16 can be readily manufactured using conventional MEMS manufacturing techniques, wherein sensing beam 14 and/or reference beam 16 can be implemented as resonating part of a Surface Acoustical Wave (SAW) sensor (interpreted as a sensor element; and MEMS or SAW sensor, claims 1 and 5) (col 3, lines 20-28). Serban et al. teach that sensing beam 14 and/or reference beam 16 can be vibrated at a resonance energy frequency, such that over time, the sensing layer 18 can absorb the chemical of interest, which can change the mass of the sensing layer 18 (interpreted as target molecules, claim 1) (col 3, lines 39-42). Serban et al. teach that sensing layer 18 can include a sensing ionic liquid (interpreted as an ionic liquid) that is disposed sensing beam 14, such that the sensing ionic liquid can include an amino group (interpreted as a probe molecule) such that, for example, the sensing ionic liquid can include an amino funtionalized ionic liquid such as 1-(4-aminobutyl)-3-methylimidazolium hexafluorophosphate or 1-(2-amino-ethyl)-3-methylimidazoium tetrafluoroborate (interpreted as an ionic liquid thin film; and a probe molecule, claim 1) (col 4, lines 4-11). Serban et al. teach that sensing layer 18 can include one or more nanotubes (e.g., a nanotube array) that is, for example, disposed on the sensing beam 14, wherein the nanotubes can include an amino group such as amino functionalized carbon nanotubes, wherein the sensing layer 124 can include any materials such as, for example, the sensing layer can include a sensing ionic liquid, a polymer or polymer layer, one or more nanotubes, or be a composite including any suitable combination thereof (interpreting amino-functionalized nanotubes as probes covered by an ionic liquid; including nanotubes; encompassing a molecularly imprinted polymer; the amino group as a linker; and affinity of the ionic liquid for a target is higher than affinity for a contaminant, claims 1, 2, 3, 6 and 25) (col 4, lines 22-27 and lines 55-63). Serban et al. teach that the precise arrangement of nanotubes 428 and/or sensing layer 430 can vary such that, for example, sensing layer 430 can be continuous, can pass over the top of the nanotubes 428 (interpreted as covering the probes), and can coat or “fill in” the interior of the nanotubes 428 (interpreted as probe molecules are covered by the ionic liquid; a first portion and second portion of a liquid level, claims 1, 3 and 25) (col 5, lines 53-55). Serban et al. teach that the sensing layers can include composites such that manufacturing the sensing layer can include providing the components of the composite (e.g., the ionic liquid, the polymer or polymer layer, and/or the nanowires/nanotubes) in a suitable common solvent (interpreted as a liquid phase portion), which can then be cast to provide resultant cast films that can be dried (interpreting composites to include that probe molecules are covered by the ionic liquid; covered by a first portion and second portion of a liquid level; and thin film, claims 1, 3 and 25) (col 6, lines 31-41). 
Serban et al. do not specifically exemplify a thickness of less than 1 micron (instant claim 1, in part); or that the probe molecules comprises an antibody, aptamer, peptide, or enzyme (instant claim 2, in part).
Regarding claim 1 (in part) and 2 (in part), Zheng et al. teach that gas sensors are of increasing interest due to their potential applications in ambient air monitoring, occupational health and safety,  immunosensors which in particular embodiments have antibodies, Fab fragments, or scFv polypeptides immobilized on the surface thereof (interpreted as including antibodies and peptides, claim 2) (col 5, lines 34-36). Zheng et al. teach ionic liquid films bound to a polymer surface including bound to the surface by means of one or more polyionic or zwitterionic liquids, wherein at least one of the zwitterionic liquids comprise imidazolium, tetraalkylammonium or tetraalkylphosphonium groups (col 13, lines 5-12). Zheng et al. teach in Figure 44, square wave voltammetry SWVs of thin-film BMIBF4 electrodes in air and ENB-saturated air (interpreted as ionic liquid thin films, claim 1) (col 16, lines 45-46’ and Figure 44). Zheng et al. teach that that Quartz Crystal Microbalance (QCM) devices can be used in the present disclosure, such that when the ionic liquid is very thin and strongly coupled to the QCM surface, the gas analyte will be adsorbed in the QCM which will lead to an increase of mass and a decrease of frequency; and (interpreted as QCM, claim 5) (col 18, lines 25-32). Zheng et al. teach in Figure 1, lists of over twenty ionic liquids, which have been synthesized including BF4-, PF6- and (CF3SO2)2N-; and that both the tetraalkyl-phosphonium and tetraalkylammonium ionic liquid thin films show enhanced sensitivity and selectivity to the organic vapors (interpreted as increased sensitivity) (col 22, lines 7-9 and 38-42). Zheng et al. teach that using various ionic liquids, the characteristics and techniques for preparation of thin (0.5 micron - 50 micron) or ultra-thin (5 nm -100 nm) ionic liquid films with controlled properties were investigated, and their applications in gas sensing both at room temperature and elevated temperatures were explored, such that preliminary work shows that the interface of function group of the ionic liquid films plays an important role for its interaction with gas phase volatile organics including in environmental gas monitoring as described in Examples 2-3 (interpreted as a thickness of 1 micron or less, claim 1) (col 24, lines 57-61; and col 25, lines 23-24 and 34-36).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting volatile organic compounds as exemplified by Zheng et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the gas sensor comprising a sensing layer including an ionic liquid film as disclosed by Serban et al. to include the thin film or ultra-thin film comprising a variety of ionic liquids as taught by Zheng et al. with a reasonable expectation of success in producing ionic liquid films with controlled properties; in producing sensors for applications in gas sensing both at room temperature and elevated temperatures including for use in environmental gas monitoring; in creating sensors having an increased sensitivity and selectivity for volatile organic compounds including for carbon dioxide sensing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant has not addressed the 35 USC 103 rejection of record. Thus, the rejection of the instant claims is maintained for the reasons already of record.

Conclusion
Claims 1-3, 5, 6 and 25 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639